UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

-V.- : [Proposed] Protective Order

Ruben Amado-Ortiz, a/k/a “Venegas,” : 19 Cr. 926 (JMF)

Defendant.

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby
finds and orders as follows:

1. Disclosure Material. The Government will make disclosure to the defendant
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.”

2. Sensitive Disclosure Material. The Government’s disclosure material includes the
contents of cellphones, which contain material that affects the privacy and confidentiality of
individuals (e. g., communications and photographs personal in nature). Accordingly, the contents
of all cellphones produced in this matter are deemed “Sensitive Disclosure Material,” with the
exception that the contents of the defendant’s own cellphone is not deemed “Sensitive Disclosure

Material.”
 

 

3. Facilitation of Discovery. The entry of a protective order in this case will permit
the Government to produce expeditiously the disclosure material without further litigation or the
need for redaction. It will also afford the defense prompt access to those materials, in unredacted
form, which will facilitate the preparation of the defense.

4, Good Cause. There is good cause for entry of the protective order set forth herein.

5. Restrictions on Sensitive Disclosure Material. Sensitive Disclosure Material
disclosed to the defendant or to his counsel during the course of proceedings in this action:

a. Shall be used by the defendant and his counsel only for purposes of the
defense of this action;

b. Shall be maintained in a safe and secure manner solely by the defendant’s
counsel and the defendant;

c. Shall not be duplicated by the defendant or his counsel except for purposes
of the defense of this action;

d. Shall not be disclosed in any form by the defendant or his counsel, including
by posting to any Internet site or network site to which persons other than
the parties hereto have access or by disclosing to the media or any third
party, except as set forth in paragraph 5(e) below; and

e. May be disclosed by the defendant or his counsel only to the following
persons (hereinafter “Designated Persons”), as needed for purposes of

defending this action:
 

i. investigative, secretarial, clerical, and paralegal personnel employed
full-time or part-time by defense counsel;
ii. independent expert witnesses, investigators, or advisors retained by
defense counsel in connection with this action;
iii. other prospective witnesses, and their counsel, to the extent deemed
necessary by defense counsel, for hearing or trial preparation; and
iv. such other persons as hereafter may be authorized by the Court upon
motion by the defendant.
6. Provisions for Designated Persons. The defendant and his counsel shall provide
a copy of this Order to Designated Persons to whom they disclose Sensitive Disclosure Material
pursuant to paragraph 5(e). The defendant and/or his counsel shall maintain a record of all such
Designated Persons to whom they provide Sensitive Disclosure Material. If Sensitive Disclosure
Material is provided to any prospective witnesses, pursuant to paragraph 5(e)(iii), counsel shall
make reasonable efforts to seek the return or destruction of such materials in accordance with
paragraph 7 below. Prior to disclosure of Sensitive Disclosure Material to Designated Persons,
pursuant to paragraph 5(e), any such Designated Person shall agree to be subject to the terms of
this Order by signing a copy hereof and stating that they “Agree to be bound by the terms herein,”
and providing such copy to the defendant’s counsel. However, the defendant and his counsel need
not obtain signatures from any member of the defense team (i.e., attorneys, experts, consultants,
paralegals, investigators, support personnel, and secretarial staff involved in the representation of

the defendant in this case), all of whom are nonetheless bound by this Protective Order.
 

7. Return or Destruction of Sensitive Disclosure Material. Except for Sensitive
Disclosure Material that has been made part of the record in this case, the defendant and his counsel
shall return to the Government or securely destroy or delete all Sensitive Disclosure Material
within 30 days of the expiration of the period for direct appeal from any verdict in the above-
captioned case; the period of direct appeal from any order dismissing any of the charges in the
above-captioned case; or the granting of any motion made on behalf of the Government dismissing
any charges in the above-captioned case, whichever date is later.

8. Protection of Sensitive Disclosure Material. The defendant and/or his
counsel shall use reasonable care to ensure that the Sensitive Disclosure Material is not disclosed
or disseminated to any third parties in violation of this Protective Order. In the event of an
inadvertent disclosure of Sensitive Disclosure Material, the defendant and/or his counsel shall
promptly notify the Court and the Government as to the identity of the recipient of the inadvertently
produced Sensitive Disclosure Material and shall use reasonable efforts to secure the return or
destruction of the inadvertently produced Sensitive Disclosure Material.

9. Use of Sensitive Disclosure Material at Public Hearings and Trial. The
provisions of this Order shall not be construed as preventing the disclosure of any information in
any motion, hearing, trial, any appeal therefrom, or sentencing proceeding held in connection with
the above-referenced action or to any District Judge or Magistrate Judge of this Court (or their
staff) for purposes of the above-referenced action, provided, however, that Sensitive Disclosure

Material referenced or included in any written filing should initially be publicly filed in redacted
form or under seal, absent consent of the Government or Order of the Court. All filings should
comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

10. Retention of Jurisdiction. The provisions of this Order shall not terminate
at the conclusion of this criminal prosecution and the Court will retain jurisdiction to enforce this

Order following termination of the case.

AGREED AND CONSENTED TO:

Geoffrey S. Berman
United States Attorney

by: Mart pate: _\/6/20-

Sarah Mortazavi

Cecilia‘E. Vogel
A t United States spook |
Uf dA
ak [—~ I Date: i [2 CS)

/Samuel Gregory, Esq.
Counsel for Ruben Amado-Ortiz, a/k/a ‘/Venegas,”

SO ORDERED:
Dated: New York, New York

December , 2020
Sennen <—_)

a
8 Se DeTEE ee TOUGH
